OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 25 February 2021 (hereinafter “Non-Final Office Action”) and not repeated herein is overcome and hereby withdrawn.

Response to Amendment
The Amendment filed 21 May 2021 has been entered. Claims 3 and 8 have been canceled. As such, claims 1, 6, 7, 11, 12, and 19-21 remain pending; claims 7 and 11 have been previously withdrawn from consideration; and claims 1, 6, 12, and 19-21 are under consideration and have been examined on the merits. 
Applicant’s amendments to the claims have overcome the objection to claim 20 previously set forth in the Non-Final Office Action. The objection has been withdrawn.
Applicant’s amendments to the claims have overcome the rejection of claims 1, 3, 6, 12, and 19-21 under 35 U.S.C. 103 as being unpatentable over Porter in view of Treon, as well as the rejection of claims 1, 6, 12, and 20 under 35 U.S.C. 103 over Ibert in view of Iijima and the 2012 Product Data Sheet for Zeonor, both previously set forth 
However, it is noted that new grounds of rejection are set forth herein, necessitated by the Amendments to the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 6, 12, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Banovic (US 2015/0102033; “Banovic”) (newly cited), in view of Treon (US 3,342,680; “Treon”) (previously cited).
Regarding claims 1, 6, 12, and 19-21, Banovic discloses a molded, monolayer container consisting of a single layer formed from high density polyethylene (hereinafter “HDPE”), said container exhibiting a bottom wall and sidewall which define an interior cavity, and an opening including a neck with threads [Abstract; Figures 1, 2; 0002, 0006, 0007, 0012, 0022]. The container may be blow molded, injection molded, and extrusion molded, among other molding methods [0017, 0020]. A closure (cap) is also provided in addition to the container for engaging with the neck threads for closing the container after a product is filled in the interior cavity [Figure 1; 0018, 0019]. Banovic does not disclose that the HDPE requires any type of additive or other auxiliary agents [0023-0026], and as such, is reasonably interpreted herein, as well as by one of ordinary skill in the art, as being free from additives or auxiliary agents. In other words, the monolayer container is formed from 100 wt.% HDPE, of which reads on the container consisting of a single layer based on polyolefin, said layer containing less than 0.1% by weight of antioxidant and at least 99% by weight of said polyolefin, the percentages being expressed relative to a total weight of the layer, and wherein said polyolefin is selected from the group consisting of polyethylene, polypropylene, and copolymers of ethylene and propylene (claims 1, 12, 19)
Banovic discloses that the thickness of the bottom and sidewall of the container is the same and substantially uniform over the area of the container, where said thickness is between 10 and 50 mils [0027], i.e., 254-1,270 µm, where the aforesaid thickness range is within the claimed range of 50 µm to 1 cm (claim 20).
Banovic explicitly teaches that the container is suitable for holding dry products, such as tablet or powdered pharmaceuticals, as well as suitable for holding liquids, including liquid pharmaceuticals that may be sensitive to moisture gain or loss [0021].
Banovic is silent regarding placing/containing an aqueous solution of isosorbide in the HDPE monolayer container, where it is noted that Applicant’s specification as filed 17 March 2017 (hereinafter “Applicant’s specification”) indicates that the claimed “method for conditioning” is intended to mean “an operation which consists in placing a product in a container, with which it is in direct contact, in order to facilitate protection and preservation thereof” [page 5, 31-33]. 
Treon discloses a 50 wt.% aqueous solution of isosorbide, and teaches that said solution is an effective osmotic diuretic that may be administered orally to humans. The use of said solution has the advantage of making it possible for a patient to administer the drug (isosorbide) to himself at required times without the attendance of medical personnel (comparing to intravenous administration) [col 1; col 2, 1-3]. One of ordinary skill in the art recognizes that a “diuretic” falls under the genus of “a medicine”, and in the instant case relative to Banovic, a “liquid pharmaceutical”. Treon does not explicitly state how the aforesaid solution of isosorbide is packaged or otherwise contained, that is, does not indicate or otherwise suggest a receptacle for the aqueous solution.
Banovic is explicitly directed toward a monolayer HDPE container suitable for both solid and liquid pharmaceuticals, and Treon is directed toward a liquid pharmaceutical, i.e., medicine, which lacks an explicit container/packaging solution.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have placed the 50 wt.% aqueous solution of isosorbide of Treon into the monolayer HDPE container of Banovic, in order to have stored, transported, and/or administered the aqueous solution, and/or in order to have provided the aqueous solution of isosorbide with increased protection against the degradative effects of moisture vapor transmission, where the aforesaid container of Banovic would also have been recognized within the art as suitable for containing liquid pharmaceuticals (see MPEP 2144.07).
Furthermore, given that Treon does not disclose or otherwise suggest the atmospheric conditions associated with the aqueous isosorbide solution disclosed therein, it also would have been obvious to have performed the aforesaid modification at atmospheric pressure, i.e., simply placing (e.g., filling) the aqueous isosorbide solution into the container, as this constitutes the most logical, low-cost, and easiest (i.e., no pressurization or depressurization required) method for filling the solution into said container. Lastly, in the absence of factually supported objective evidence to the contrary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have closed the aforesaid container after filling said container with the aqueous isosorbide solution, in order to store and transport said solution without the risk of spill or total loss of solution.
The method described above reads on the limitations of claims 1 and 21. The 50 wt.% isosorbide in the solution with water is within the claimed range of 40 to 95 wt.% (claim 6). As such, all of the limitations of claims 1, 6, 12, and 19-21 are read on.

Response to Arguments
Applicant’s arguments, see Remarks filed 21 May 2021, page 4, with respect to the objection to claim 20 previously set forth in the Non-Final Office Action, have been fully considered and are found persuasive. The objection has been withdrawn due to amendments remedying the issues. The Examiner thanks Applicant for making the suggested amendment(s). 
Applicant’s arguments, see Remarks pages 4-6, with respect to rejection of claims 1, 3, 6, 12, and 19-21 under 35 U.S.C. 103 as being unpatentable over Porter in view of Treon, as well as the rejection of claims 1, 6, 12, and 20 under 35 U.S.C. 103 over Ibert in view of Iijima and the 2012 Product Data Sheet for Zeonor, respectively, both previously set forth in the Non-Final Office Action, have been fully considered and are found persuasive. The aforesaid 103 rejections have been withdrawn due to amendments which overcome the grounds of rejection. The Examiner agrees that the container of Porter, formed from HDPE, requires polyisobutylene rubber in an amount of at least 5 wt.% and is thus excluded by the claims. 

Pertinent Prior Art
The following constitutes prior art which has not been relied upon herein, but is considered pertinent to Applicant’s claims and/or written description
US 2013/0153448 to Yoshikawa – discloses a medical drug solution container formed from a single layer of HDPE or polypropylene, where said HDPE or polypropylene does require any additives or auxiliary agents [Abstract; Figures; 0032, 0036]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 




/MCR/Examiner, Art Unit 1782                  

/LEE E SANDERSON/Primary Examiner, Art Unit 1782